NO. 12-09-00112-CR

                          IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS
NORMAN KYLE TERRY,
APPELLANT                                              '     APPEAL FROM THE 7TH

V.                                                     '     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                    '     SMITH COUNTY, TEXAS
APPELLEE
                         MEMORANDUM OPINION
                                PER CURIAM
       Norman Terry appeals his conviction for leaving the scene of an accident
involving personal injury or death,1 for which he was sentenced to imprisonment for
eighteen years.       Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969). Thereafter, Appellant filed a pro se brief. We
dismiss the appeal.
                                           BACKGROUND
       Appellant was charged by indictment with violating Texas Transportation Code,
section 550.021. Specifically, the indictment alleged, in pertinent part, as follows:

       [Appellant] … intentionally or knowingly [drove] a vehicle that became involved in an
       accident resulting in bodily injury to Betty Hudson and Donnie Mullens, and …
       [Appellant] did thereafter, knowing said accident had occurred, intentionally or
       knowingly leave the scene of said accident without giving his name, address, registration
       number of the vehicle [he] was driving, or the name of his motor vehicle liability insurer
       to any person, and without rendering reasonable assistance to Betty Hudson and Donnie
       Mullens when it was then apparent that Betty Hudson and Donnie Mullens were in need
       of medical treatment.

       ….

       [Appellant] intentionally or knowingly [drove] a vehicle that became involved in an
       accident resulting in bodily injury to Betty Hudson and Donnie Mullens, and …
       [Appellant] did thereafter, knowing said accident had occurred, intentionally or
       knowingly fail to give his name and address and registration number of the vehicle [he]
       was driving and the name of [his] motor vehicle liability insurer to Betty Hudson, who
       was the driver of the vehicle collided with[.]


       1   See TEX. TRANSP. CODE ANN. § 550.021 (Vernon Supp. 2009).
Appellant pleaded “guilty” as charged. He further pleaded “true” to the allegations in the
indictment that (1) he used or exhibited a deadly weapon during the commission of or
immediate flight from the offense and (2) he had been previously convicted of the felony
offense of burglary.            The court accepted Appellant’s plea and sentenced him to
imprisonment for eighteen years. This appeal followed.

                               ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant=s counsel filed a brief in compliance with Anders v. California and
Gainous v. State. Appellant=s counsel states that he has diligently reviewed the appellate
record and is of the opinion that the record reflects no reversible error and that there is no
error upon which an appeal can be predicated.                       He further relates that he is well
acquainted with the facts in this case. In compliance with Anders, Gainous, and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978), Appellant’s Anders brief
presents a chronological summation of the procedural history of the case and further
states that Appellant=s counsel is unable to raise any arguable issues for appeal.
         Thereafter, Appellant filed a pro se brief in which he raised the following issues:
(1) Appellant’s conviction violated his right to due process because his open plea of
guilty was unlawfully obtained; (2) the evidence was legally and factually insufficient to
support the trial court’s deadly weapon finding; and (3) Appellant received ineffective
assistance of counsel.2 We have reviewed the record for reversible error and have found
none. See Bledsoe v. State, 178 S.W.3d 824, 826B27 (Tex. Crim. App. 2005).

                                                      CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991),
Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for
consideration with the merits. Having done so and having found no reversible error,
Appellant=s counsel’s motion for leave to withdraw is hereby granted.
Opinion delivered March 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                            (DO NOT PUBLISH)


         2   We have construed Appellant=s statement of issues liberally in the interest of justice.

                                                         2